DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on April 26, 2022 has been received and considered. By this amendment, claims 1-4, 8, 9, and 11-25 are amended, claims 5-7 and 27 are cancelled, claims 28-30 are added, and claims 1-4, 8-26, and 28-30 are now pending in the application.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a safety element at the second interface such that all joints of the holding arm are locked when the safety element indicates a faulty link between the surgical mechatronic assistance system and the second interface" in lines 1-5. It is unclear what the meaning of “such that” is in the claim.  Is the location of the safety element determined by the locking? Or is the claim intending to somehow have the safety element control the locking? If the claim is intended to have the safety element control the locking, it is suggested that the claim recite “a safety element at the second interface, wherein the safety element is configured to identify a faulty link between the surgical mechatronic assistance system and the second interface and lock all joints of the holding arm in response to identifying the faulty link between the surgical mechatronic assistance system and the second interface”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 8-11, 13-18, 21, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abri et al. (U.S. 2012/0223199), herein Abri. Regarding claim 1, Abri discloses a holding arm 10 for holding a surgical mechatronic assistance system or surgical instrument 16, the holding arm comprising: a proximal end 11 for attaching the holding arm to a base and a distal end 12 for receiving the surgical mechatronic assistance system or surgical instrument (see Figures 1 and 2); a first arm segment 20/30/40/60/70/80/90/150 and a second arm segment 20/30/40/60/70/80/90/150, wherein the first arm segment is connected to a first joint 41/51/64/74/84/91 and the second arm segment is connected to a second joint 41/51/64/74/84/91, wherein each of the first joint and the second joint is releasable and lockable (see Figures 1 and 2 and paragraph [0056], which describes that all or almost all lockable joints may be released and locked); a switch adapted to release both the first joint and the second joint (single control device described in paragraph [0056] as locking and releasing all joints); and a first contacting device 56/66/76/86 arranged on the first arm segment, wherein the first contacting device is adapted to release the first joint when a contact occurs between an operator and the first contacting device (see Figure 1 and paragraphs [0052] and [0082]). 
Regarding claim 2, Abri discloses a second contacting device 56/66/76/86 arranged on the second arm segment, wherein the second contacting device is adapted to release the second joint when a contact occurs between the operator and the second contacting device (see Figure 1 and paragraphs [0052] and [0082]).
Regarding claim 3, Abri discloses that the first contacting device has two contact elements arranged substantially opposite one another on the first arm segment (see paragraph [0068], which describes two push-buttons 56, paragraph [0070], which describes two push-buttons 66 [written as 64 in this paragraph, but understood as 66 in the drawings and elsewhere in the disclosure], paragraph [0072], which describes two push-buttons 76, and paragraph [0074], which describes two push-buttons 86).
Regarding claim 4, Abri discloses that the two contact elements are push-buttons (see paragraphs [0068], [0070], [0072], and [0074]).
Regarding claim 8, it is respectfully submitted that the description of the locking device at paragraph [0039] of Abri, where the locking is performed by a power drive device and paragraph [0042] where friction is used, is a description of brakes for the joints to perform the locking and release.
Regarding claim 9, Abri that the locking and unlocking are performed using and electromagnet (see paragraphs [0039] and [0111]), which is known to maintain the joints in a locked state when no current is supplied and, thus, Abri discloses that the first brake is a first electromagnetic brake that is biased to maintain the first joint into a locked state when no current is being supplied and the second brake is a second electromagnetic brake that is biased to maintain the second joint into a locked state when no current is being supplied.
Regarding claim 10, each joint of Abri includes at least one degree of freedom and, thus, the holding arm as a whole has at least six degrees of freedom. Furthermore, Abri talks about coarse and fine degrees of freedom (see paragraph [0080]) and the additional degrees of freedom of the apparatus (see paragraph [0082]). 
Regarding claim 11, Abri discloses that the holding arm comprises seven arm segments 20/30/40/60/70/80/90/150 including the first arm segment and the second arm segment and seven joints 41/51/64/74/84/91 (joints 41 and 51 are double joints) including the first joint and the second joint (see Figures 1 and 2).
Regarding claim 13, Abri discloses that the pneumatic lines run through the arms (see paragraphs [0098] and [0112]) and, thus, it is respectfully submitted that the area where such lines run can be considered “cable ducts” as claimed.
Regarding claim 14, Abri discloses that the proximal end comprises a first mechanical coupling for releasably coupling the holding arm to a second corresponding coupling of an operating table (see paragraph [0081]).
Regarding claim 15, Abri discloses that the distal end comprises a mechatronic interface for coupling the surgical mechatronic assistance system or the surgical instrument (see paragraph [0078]).
Regarding claim 16, Abri discloses a first interface at the proximal end; a second interface at the distal end; and a transmission unit connecting the first interface to the second interface to transmit energy and signals between the first and second interfaces (see paragraphs [0111]-[0114], which describe the pneumatic or hydraulic power transmitted throughout the device originating from compressed air hose 32 shown in Figure 1 and described at paragraph [0064]). The language “for connecting the holding arm to an energy source and to an external control unit for transmitting signals to and from the holding arm”, “for coupling the holding arm to the surgical mechatronic assistance system to control the surgical mechatronic assistance system“, and “in order to transmit energy and signals between the interfaces” are considered intended use recitations that fail to further define the claimed invention over that of the prior art.
Regarding claim 17, Abri discloses that the first interface comprises a connector (see Figure 1 and paragraph [0064])).
Regarding claim 18, Abri discloses that the transmission unit comprises a bus (see paragraph [0098] and power drive device 112).
Regarding claim 21, unlocking levers 92 of Abri are considered “safety elements” at the distal end of the holding arm because when they are released, the joint is locked. It is respectfully submitted that the language “such that all joints of the holding arm are locked when the safety element indicates a faulty link between the surgical mechatronic assistance system and the second interface” fails to further define the claimed invention over that of the prior art because it is directed to an intended use and does not specifically point out what or how the safety element is to function in such a manner. 
Regarding claim 29, Abri discloses that the switch 88 is at the distal end of the holding arm (see Figure 1 and paragraph [0112]).
Regarding claim 30, Abri discloses that the switch is adapted to release all joints simultaneously (see paragraphs [0056] and [0112]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abri (U.S. 2012/0223199, cited above) in view of Fenter (U.S. 2005/0209614, previously cited). Abri discloses the invention substantially as claimed, but fails to disclose orientation indicators arranged on the first and second arm segments, a camera, a display, or an orientation sensor configured to detect an attitude of one of the joints. Fenter teaches a holding arm 5 for holding a surgical mechatronic assistance system or surgical instrument 26, the holding arm comprising: a proximal end 14 for attaching the holding arm to a base 1 and a distal end 8 for receiving the surgical mechatronic assistance system or surgical instrument; at least one first and one second arm segment 2-5, wherein the first arm segment is connected to a first joint 19/21 and the second arm segment is connected to a second joint 19/21, wherein each joint is releasable and lockable (see paragraph [0142]). Furthermore, the Examiner respectfully submits that the display of Fenter, which shows the different steps of the deployment of the holding arm would comprise the claimed “orientation indicators” as it indicates the orientation of the portions of the holding arm. Fenter teaches that panel 11 has “visuals that provide feedback on the state of the operational steps and the available appliance/applicators 9 in the trays 10”. The Examiner respectfully submits that these visuals are necessarily based on image data obtained by a camera. Additionally, Fenter teaches an orientation sensor disposed in at least one of the first and second joint configured to detect an attitude of the joint (see paragraph [0029]). It would have been obvious to one having ordinary skill in the after before the effective filing date of the claimed invention to modify the invention of Abri to include orientation indicators arranged on the first and second arm segments, a camera, a display, or an orientation sensor configured to detect an attitude of one of the joints, as taught by Fenter, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Abri (U.S. 2012/0223199, cited above) in view of Tsuboi et al. (U.S. 2017/0007336). Abri discloses the invention substantially as claimed, but fails to disclose an acceleration sensor configured to detect a position of an arm segment or a torque sensor disposed in at least one of the first and second joint configured to detect a torque acting on said joint. Tsuboi teaches a robot arm apparatus that includes a joint state detecting unit 132 that detects information such as acceleration data and torque data from the arms and joints (see paragraph [0079]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abri to include an acceleration and torque sensor, as taught by Tsuboi, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Abri (U.S. 2012/0223199, cited above) in view of Birkenbach et al. (U.S. 2007/0129846, previously cited). Abri discloses the invention substantially as claimed, but fails to disclose a torque sensor disposed in at least one of the first and second joint configured to detect a torque acting on said joint. Birkenbach teaches a medical robot arm that includes position, angle and/or torque sensors on its joints in order to detect the angular position and torque conditions of the individual joints and, thus, also the position and orientation of the surgical tool tip (see paragraph [0036]). It would have been obvious to one having ordinary skill in the after before the effective filing date of the claimed invention to modify the invention of Abri to include a torque sensor disposed in at least one of the first and second joint configured to detect a torque acting on said joint, as taught by Birkenbach, in order to detect the torque conditions of the joints, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 19 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792